                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TENNESSEE
                                       Western Division
                                      Office of the Clerk

Thomas M. Gould, Clerk                                                               Deputy-in-Charge
242 Federal Building                                                        U.S. Courthouse, Room 262
167 N. Main Street                                                          111 South Highland Avenue
Memphis, Tennessee 38103                                                    Jackson, Tennessee 38301
(901) 495-1200                                                                          (731) 421-9200


                                     NOTICE OF SETTING
                   Before Judge Jon Phipps McCalla, United States District Judge



                                            May 16, 2019

            RE:    2:18-cv-02596-JPM
                   Wepfer Marine, Inc. v. Ms Kimberly Newsome, Ronnita Harris, et al.

            Dear Sir/Madam:

         A NON-JURY TRIAL has been SET before Judge Jon Phipps McCalla for
     MONDAY, JUNE 22, 2020 at 9:30 A.M. in the Federal Building, Memphis, Tennessee.

          A PRETRIAL CONFERENCE will be held before Judge Jon Phipps McCalla on
     FRIDAY, JUNE 12, 2020 at 9:30 A.M. in the Federal Building, Memphis, Tennessee.

           A PROPOSED JOINT PRETRIAL ORDER must be furnished to the Court by 4:30
     P.M. on JUNE 5, 2020. Please see attached instructions.

            If you have any questions, please contact the case manager at the telephone number or
     email address provided below.

                                        Sincerely,
                                        THOMAS M. GOULD, CLERK
                                        BY: s/Jeffrey Sample,
                                               Case Manager to Judge Jon Phipps McCalla
                                               901-495-1242
                                               jeffrey_sample@tnwd.uscourts.gov


     Attachment
                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                                Office of the Clerk


                             PRETRIAL PROCEDURES

      These Pretrial Procedures are subject to modification. To the extent that
any of the Pretrial Procedures below are contradicted by prior or subsequent
Court Orders or Notices of Setting, the Orders and Notices control.

      Prior to the pretrial conference, counsel must do the following:

      Complete all discovery.

      Counsel are directed to confer prior to the pretrial conference to
exchange information as to the ultimate issues of law and fact, to eliminate
unnecessary or irrelevant issues that appear in the pleadings or discovery, to
arrive at all possible stipulations, and to exchange documents and exhibits
which will be offered in evidence at trial.

      Counsel shall prepare a single proposed Joint Pretrial Order that covers
the items set forth below.     If counsel are unable to agree completely on a
joint order, they shall submit a proposed joint pre-trial order including all
matters agreed upon and a separate jointly prepared list specifying items of
disagreement. If counsel cannot agree upon a joint pretrial order, the attorney
for each party must submit a proposed pretrial order containing the [information
below].    Plaintiff=s attorney is responsible for initiating the proposed
pretrial order. All counsel are responsible for ensuring the proposed pretrial
order is timely filed. The proposed pretrial order shall contain the following:

      1     In the caption, a complete listing of all parties , both plaintiff
            and defendant, who remain in the case as of the date the joint
            pretrial document is filed. Do not use "et al."

      2     Any remaining   jurisdictional   questions   and   the   proper   rulings
            thereon;

      3     A list of pending motions and the proper rulings thereon;

      4     A short summary of the case that may be read to the venire at the
            beginning of voir dire;

      5     The respective contentions of the parties, including contentions
            with regard to the nature and amount of damages and with respect to
            liability;

      6     A comprehensive written statement of uncontested facts that may be
            stipulated and read to the jury(possible sources of these agreed
            facts are the pleadings, discovery, or admission of counsel);

      7     Contested issues of fact;

            A written statement of contested issues of fact that will explain
            to the court the nature of the parties dispute;

      8     Contested issues of law;

            A written statement of the contested issues of law. This is not to
            be a restatement of the disputed facts but an itemization of the
            legal issues such as negligence, contributory negligence, etc.
     This is the most important part of the joint pretrial order as these
     issues, not the pleadings, will govern the trial. The court wants
     an agreed list not a separate list for each party. If either party
     insists on a triable issue, it is to be listed in the pretrial order
     and will be a triable issue unless the court decides otherwise at
     the pretrial conference.

9    A list of exhibits (except documents for impeachment only) to be
     offered in evidence by the parties, and to the extent possible, a
     stipulation on their admissibility.      If the parties cannot
     stipulate, then the objections must be noted in the proposed
     pretrial order. To the extent possible, objections shall be ruled
     on at the pretrial conference.

     The parties are expected to have complied with Federal Rules of
     Civil Procedure 26(a)(3)(C) on pretrial disclosures.      That rule
     requires disclosures of witnesses, deposition testimony, and
     exhibits, (other than impeachment evidence), to the opposing
     counsel thirty days before trial. Within fourteen days thereafter,
     the opposing party must serve and file a list disclosing any
     objection, together with the grounds therefor, to the admissibility
     of any exhibit, deposition testimony, or witness testimony.

     Before the conference, each party shall furnish to the other party
     for copying and inspection all exhibits which are to be offered in
     evidence.

10   A list of witnesses for the parties, indicating those who will be
     called, in the absence of reasonable notice to opposing counsel to
     the contrary, and those who only may be called. Any objection to a
     witness in general must be noted in the proposed joint pretrial
     order.   If any Rule 702 (Aexpert@) witnesses, including treating
     physicians who will give expert testimony, are listed, the witness
     shall be identified as such, along with the subject matter of the
     expert testimony. Opposing counsel shall specify any objection to
     the witness=s expertise or testimony in the proposed joint pretrial
     order. To the extent possible, objections will be ruled on at the
     pretrial conference.

11   Deposition testimony:

     If a party desires to offer deposition testimony into evidence at
     the trial, he shall designate only those relevant portions of same
     which he wishes read at trial and advise opposing counsel of same.
     All objections to any such testimony must be noted in the proposed
     joint pretrial document so that the court may rule on such objection
     prior to trial. To the extent possible, objections will be ruled
     on at the pretrial conference.

12   An estimate of the length of trial.

13   A statement indicating whether the case is a jury trial or non-jury
     trial. If it is a jury case, counsel shall file with the court, two
     weeks prior to the beginning of trial, copies of all proposed jury
     instructions (one point per page), any special questions for voir
     dire examination of the jury venire, and any special interrogatories
     or verdict forms that counsel wish to submit to the jury. Counsel
     shall furnish opposing counsel a copy of same. The court will
     conduct a general voir dire and either ask the proposed special
     questions of counsel at that time, or allow counsel to conduct
     limited voir dire.
      If the case is non-jury, the parties should submit proposed findings
      of fact and proposed conclusions of law in place of the proposed
      jury instructions.

14    The amount of the ascertainable damages. The listing of the amount
      of damages shall not constitute an agreement as to the
      recoverability of same unless so stated.

15    A list of the names of all attorneys interested in the case and
      copies of all interested firms= letterheads.

16    A list of any special equipment such as video cassette recorders,
      overhead projectors, easels, computers, etc. that the parties
      intend to bring for use at the trial.       (The court provides a
      presentation system including VGA monitors, an evidence camera, a
      video cassette recorder, and a video distribution system for these
      components.   The court does not provide personal computers or
      laptops to counsel, however, at the Court's discretion, counsel may
      access the video distribution system with their own laptops to
      disseminate computer generated evidence.)

Any motions in limine, not covered by the objections, must be filed two
weeks before the trial date. The opposing party must file a response
within five days of date of service of the motion in limine.

The attorneys who will try the case are required to attend the pretrial
conference. The parties are not required to attend the conference. The
attorneys will be generally familiar with pretrial procedures and come to
the conference with full authority to accomplish the purpose of the
conference, which is to simplify and define the triable issues, expedite
the trial, and save expense. At the time of the conference, counsel will
report to the Court the prospects of settlement. For a discussion of
pretrial conferences, see 23 Federal Rules Decisions 129-138.

If an attorney fails to appear at the pretrial conference or to comply
with the directions set forth herein, an ex parte hearing may be held and
judgment of dismissal or default or other appropriate sanctions entered.
After the pretrial conference, the Court will enter a Pretrial Order which
shall govern the conduct at trial and will constitute the final statement
of the issues involved.

Please take note of the requirements of Local Rule [16.4] of this Court.
All parties are required to submit to the court pretrial memoranda,
including proposed findings of fact and conclusions of law at least 14
days prior to the date of the trial. The submission of pretrial memoranda
is not required in jury cases.

The procedures set forth in this letter apply to pro se litigants as well
as attorneys.




                                 4
